Citation Nr: 0514130	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-00 199	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from January 
1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which denied service 
connection for GERD.  In a subsequent RO decision in March 
2003, GERD was included as a symptom of the veteran's 
service-connected hiatal hernia, which was currently rated as 
30 percent disabling.  The veteran seeks a higher rating for 
this condition.  The veteran also appeals a March 2004 RO 
decision which denied a TDIU rating.  In September 2003, the 
veteran testified at a hearing at the RO.  In a December 2003 
substantive appeal, he requested a Travel Board hearing.  
Such a hearing was scheduled for April 2005, but the 
veteran's representative withdrew the hearing request in a 
letter dated in April 2005.


FINDINGS OF FACT

1.  The veteran's hiatal hernia with GERD is manifested by 
daily reflux and occasional difficulties with vomiting, 
swallowing, and chest and arm pain.

2.  The veteran's only service-connected disability is hiatal 
hernia with GERD, which is currently rated as 30 percent 
disabling.  His service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
hiatal hernia with GERD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran VCAA notice letters in July 2002 and 
December 2003 that informed him of the type of information 
and evidence necessary to substantiate his claims.  In 
addition, by virtue of the rating decisions on appeal and the 
statements of the case (SOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from July 2002 and December 2003 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from July 2002 and December 2003 
contained a specific request that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claim, and was informed that he should "[s]end 
the information describing additional evidence or the 
evidence itself" to the RO.  In addition, he was supplied 
with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of SOCs dated in December 2003 and 
September 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  A VA examination has been provided which addresses 
the claims.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

II.  Increased rating for hiatal hernia with GERD

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Diagnostic Code 7346 governs disability ratings for hiatal 
hernia.  A 30 percent rating is assigned for recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The veteran seeks a rating higher than 30 percent for his 
service-connected hiatal hernia with GERD.  In August 1977, 
the RO granted service connection and a 10 percent rating for 
the condition, effective May 18, 1977.  In January 1989, the 
RO granted the current 30 percent rating, effective January 
14, 1988.

Social Security Administration (SSA) records dated in 1997 
show that the veteran was awarded disability benefits in 1991 
for degenerative disc disease.  Such disability was indicated 
as having begun in 1988.

Private medical records from June 1999 show the veteran with 
severe pain in his throat whenever he tried to swallow.  He 
indicated that he had been experiencing this since February.  
He underwent an esophagogastroduodenoscopy with biopsies in 
June 1999.  Preoperative diagnosis was neck pain and 
dysphagia of unknown etiology.  At operation, he was found to 
have evidence of rather severe distal reflux esophagitis 
which was associated with a moderate-sized sliding hiatal 
hernia.  There was no evidence of gastritis or duodenitis, 
and vocal cords and the proximal aspect of the esophagus 
appeared normal.  Postoperative diagnosis was moderate-sized 
sliding hiatal hernia with evidence of severe reflux 
esophagitis.  

VA outpatient treatment records dated from 2000 to 2003 show 
occasional complaints of stomach problems and difficulties 
with acid reflux.  It was noted that he was on medication for 
acid reflux at this time, with varying levels of success.  He 
reported that his GERD interfered with his career as a 
singer, because his medication would work for awhile but then 
he would have to stop singing approximately 40 minutes into 
his performance because of GERD symptoms. 

In November 2002, the veteran was given a VA general medical 
examination.  He reported that prior to military service he 
was in good health, but developed GERD and a knee injury 
during service.  After service he had a hiatal hernia and 
reflux esophagitis, among other conditions.  He reported that 
he was self-employed as a singer and one-man band after 
service, but had to stop this work because of his reflux 
problems.  He said that he had been on Social Security 
disability for the previous 14 years due to chronic low back 
pain and degenerative disc disease.  He was currently taking 
medication for GERD, gout problems, muscle spasms, and back 
pain.  On examination, his current weight was 241 pounds 
which was his maximum over the previous year.  His minimum 
over the previous year was 239 pounds.  He was indicated as 
having a good state of nutrition and hydration.  It was noted 
that he reported emotional difficulties with being unemployed 
and not being able to sing and perform as a result of the 
embarrassment and interruptions caused by his reflux 
problems.  Laboratory results were largely normal, and there 
was no infection or anemia.  The examiner's diagnoses were 
hiatal hernia with chronic GERD and incomplete control with 
medication, asymptomatic gout which was controlled with 
medication, and elevated liver enzymes which were improving.  
The examiner commented that the veteran's employment would be 
limited to a job or environment which allowed intermittent 
verbal communications and work duties that could be 
interrupted for short breaks as needed to accommodate 
symptoms of his GERD.  

In a private medical letter dated in May 2003, Dr. Harl G. 
Stump indicated that the veteran had experienced problems 
with a hiatal hernia dating back to his Vietnam service.  
This had caused him to have severe heartburn and 
regurgitation of food while he was trying to work as a 
singer.  It was noted that an esophagogastroduodenoscopy had 
been performed in 1999 which revealed severe esophagitis.  He 
was placed on Pepcid and a bland diet, and told to stop 
consuming alcohol.  He had ceased consumption of alcohol but 
still experienced acid reflux when he tried to perform.  It 
was indicated that this interfered with his ability to work.  

In September 2003, the veteran testified at a hearing at the 
RO.  He reported that he was no longer able to perform as a 
singer because his GERD symptoms would begin approximately 45 
minutes into his show and cause him to have to stop singing.  
He said his weight had dropped from 225 pounds to 179 pounds 
during service, and from 240 pounds to 188 pounds in 1988.  
He indicated that he was on medication for his condition and 
experienced shoulder and chest pain.  He stated that he had 
last sung professionally in 2000, and had been on Social 
Security disability for degenerative disc disease problems 
since approximately 1988.  He said his current weight was 235 
pounds.  He reported that he vomited approximately once a 
week, but did not vomit blood.  He said he experienced chest 
and arm pain daily, as well as reflux.  He indicated that he 
had not been treated for or diagnosed with anemia.  He said 
he was on medication for GERD, but had not been hospitalized 
because of the condition.  He reported that he experienced 
difficulty swallowing approximately three times a week, and 
said that overall his condition had not gotten any better 
over time.
   
Upon consideration of the above evidence, the Board finds 
that the recent medical examination, treatment records, and 
hearing testimony show that the veteran experiences periodic 
GERD symptoms, including occasional vomiting and chest and 
arm pain, and has difficulty swallowing at times (dysphagia).  
The medical evidence indicates he does not have most of the 
symptoms required for a higher rating of 60 percent, such as 
material weight loss, hematemesis, or melena with moderate 
anemia, or that his symptom combination is productive of 
severe impairment of health, as required for a higher rating 
of 60 percent.  

The weight of the medical evidence shows that the overall 
condition of hiatal hernia with GERD produces impairment of a 
level found in hiatal hernia with persistently recurrent 
epigastric distress, dysphagia, and other symptoms productive 
of considerable impairment of health.  This level of 
impairment is properly rated 30 percent under Diagnostic Code 
7346.  The disability picture with regard to this condition 
more closely approximates the criteria for a 30 percent 
rating rather than the criteria for a 60 percent rating, and 
thus the lower rating is appropriate.  38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for hiatal hernia with GERD.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
III.  TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The veteran's only service-connected disability is hiatal 
hernia with GERD, which is currently rated as 30 percent 
disabling.  Therefore, he does not satisfy the percentage 
rating standards for a TDIU rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).
The veteran submitted his claim for a TDIU rating in November 
2001.  He reported that he was no longer able to secure or 
follow a substantially gainful occupation because of his knee 
and back disabilities and his GERD condition.  He stated that 
he had last worked in November 1990 as a self-employed 
musician/singer.  He said he left this employment due to 
disability, and received disability retirement benefits.  He 
did not receive workers compensation benefits.  He indicated 
that he had completed three years of high school, and did not 
have any other education or training.  

VA and private outpatient treatment records dated from 1999 
to 2003 show the veteran being treated for a variety of 
conditions, both service-connected and non-service-connected.  
SSA records indicate that he is in receipt of disability 
benefits on the basis of degenerative disc disease, a non-
service-connected condition.  Impairment from non-service-
connected conditions may not be considered in support of a 
claim for a TDIU rating.  38 C.F.R. § 4.19.

In November 2002, the veteran was given a VA examination with 
regard to whether his service-connected hiatal hernia with 
GERD precluded employment.  The examiner found that the 
veteran's employment would be limited to a job or environment 
which allowed intermittent verbal communications and work 
duties that could be interrupted for short breaks as needed 
to accommodate symptoms of his GERD. 

In considering whether impairment from the veteran's service-
connected hiatal hernia with GERD precludes employment, the 
Board finds that the evidence as a whole does not suggest 
that the condition renders him unable to secure and follow a 
substantially gainful occupation.  While the condition may 
interfere with work, it is not of a nature or severity to 
preclude the veteran from all forms of employment.  
Importantly, the opinion of the VA examiner indicates that 
the veteran's service-connected disorder, alone, does not 
render him unable to obtain and maintain substantially 
gainful employment.  There are no persuasive medical opinions 
to the contrary.  The evidence suggests that while the 
veteran may have difficulty in his chosen form of employment 
as a result of his service-connected disability, he is not 
precluded from all forms of employment by the disability.  In 
the absence of evidence suggesting that a hiatal hernia with 
GERD renders the veteran unemployable, referral of the case 
to the Director of Compensation and Pension Service for 
consideration of a TDIU rating on an extraschedular basis is 
not warranted.  Bowling, supra.  
 
As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A rating higher than 30 percent for hiatal hernia with GERD 
is denied.

A TDIU rating is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


